Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 20120063652.
Regarding claim 1, Chen disclose for a test card (Fig.4B) comprising: a body having a first portion (Figure4B showing the first portion Labeled 410);
at least one reagent pad supported on the first portion (Figure4B part labeled 430b and [0046], see “individual test pads”), the reagent pad being configured to change to an expected color in response to an enzymatic reaction ( see [0042], see “color based reaction testing of biological materials” and  [0037], see “test-specific sequence of color blocks includes all of the possible different colors that the reagent on the test pad is chemically capable of producing when exposed to reactants” and see [0003], “the dipstick 100 is chemically treated with a compound that is known to change color in the presence of particular reactants. For example, in the context of urinalysis, the dipstick 100 will typically include reagent pads for detecting or measuring glucose, bilirubin, ketone (acetoacetic acid), specific gravity, blood, pH, protein, urobilinogen, nitrite and leukocytes in urine”), an imaging key comprising at least one field disposed on the first portion adjacent said at least one reagent pad ( Fig.4B showing the imaging key labeled 420), said at least one field being provided in the expected color( see [0047], see “ known pattern of a test strip and to interpolate the location of individual test pads based on expected position”, also see Fig.4B part labeled 430a).
Regarding claim 2, Chen disclose for a plurality of reagent pads supported on the first portion (Fig.4c showing a plurality of pads labeled 410 and [0051], see “the individual test pads of the test strip 410 have been identified as test pad areas 430b-475b”), each of the plurality of reagent pads being configured to change to at least one of a plurality of expected colors in response to respective enzymatic reactions ( see [0008], see “The exposed test strip includes a plurality of test pads and the reference color chart includes a plurality of color blocks arranged in a plurality of test-specific sequences”); an imaging key comprising a plurality of fields disposed on the first portion adjacent said plurality of reagent pads ( Fig.4C showing a plurality of fields associated with a plurality of reagent pads labeled 420), each of said plurality of fields being provided in a respected one of said plurality of expected colors ( see [0051], see “ the color data of test pad area 430b would only be compared with each of the color blocks in sequence 430a, the test pad area 435b would only be compared with each of the color blocks in sequence 435a, and so forth”).
Regarding claim 3, Chen disclose for, a visually perceptible alignment fiducial on the first portion (Fig.4C showing clear visual alignment on the first portion). 
Regarding claim 4, Chen disclose for, a visually perceptible indicator positioned adjacent said at least one reagent pad (Fig.4C showing a visually perceptible indicator positioned adjacent to the reagent pad labeled 420).
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20120063652 in view of Woo US 10304458 B1.
Regarding claim 7, Chen does not provide for, imaging targets representing a plurality of grayscale values between 0 and 100. Woo teaches the above Missing limitation of Chen (col.11 lines50-55 see “constructing grids, using image textures and/or grayscale to evaluate image pixel values between 0-255”). It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Woo, in order to construct an image processing templates via grayscale to evaluate image pixel values between 0-255.
Regarding claim 8, see the rejection of claim 7, it recites similar limitations as claim 8. Hence it is similarly analyzed and rejected, Examiner interprets that 0 represent black and 100 represents white.
Regarding claim 9, see the rejection of claim 7, it recites similar limitations as claim 9. Hence it is similarly analyzed and rejected, Examiner interprets that any number between 0 and 255 represent a gray color value.
Objected Claims
3.		Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
4.		The following is an examiner’s statement of reasons for allowance: the prior arts of Chen et al. US 20120063652 in view of Woo US 10304458 B1, failed to teach or suggest for features/limitations of claims 5-6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
5.		Claims 10-20 are allowed
Reasons for Allowance
6.		The following is an examiner’s statement of reasons for allowance: the prior arts of Chen et al. US 20120063652 in view of Woo US 10304458 B1, failed to teach or suggest for a test card comprising:
a body having a first portion said first portion having a lower edge, said body further comprising at least one flap joined to said first portion and having a lower edge configured to support said first portion at an acute angle relative to a vertical plane; at least one reagent pad supported on the first portion, the reagent pad being configured to change to an expected color in response to an enzymatic reaction; and an imaging key comprising at least one field disposed on the first portion adjacent said at least one reagent pad, said at least one field being provided in the expected color; a stand for supporting an imaging device having a camera, the stand being configured to support the camera at approximately the acute angle relative to the vertical plane. As cited in independent claim 10.
Further the prior arts of Chen et al. US 20120063652 in view of Woo US 10304458 B1,failed to teach or suggest for A computer-implemented method for performing automated camera- based urinalysis using an imaging device comprising a microprocessor, a memory operatively connected to the microprocessor, a camera, and instructions stored in the memory and operable to cause the imaging device to: operate the camera to capture an image of a test card at a predetermined time; process the image to identify a reagent pad: process the image to identify a plurality of reference color fields corresponding to the reagent pad; process the image to identify at least one brightness calibration target; process the image to identify at least one color calibration target; determine color values for the reagent pad and each of the corresponding plurality of reference color fields; calibrate the color values as a function of at least one of brightness and color as a function of a comparison of the brightness calibration target and the color calibration target as compared to expected color values for the brightness calibration target and the color calibration target; and
identify a selected one of the plurality of reference color fields that most closely matches in color the reagent pad. As cited in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karito US 20060082830 A1, is cited because the reference teaches “conversion to grayscale image data 16 consisting of monochrome data for each pixel. The grayscale image data 16 is an aggregate of grayscale values of 8 bits, that is, of values 0 to 255 for each pixel, for example”, in [0071].
Kang US 2006 0126958 A1, is cited because the reference teaches “[0020] FIGS. 3A to 3D are views illustrating continuous-tone images having grayscale value from `255` to `0` and binary-valued images which are processed according to a conventional error diffusion processing method using the equation 1”.
Jumonville et al. US 20100086616 A1, is cited because the reference teaches “After the fluid sample is deposited onto the chemistry pad 1320, the fluid sample reacts with the reagents in the chemistry pad 1320, the fluid sample is pulled from the chemistry pad 1320 to region on the nitrocellulose paper 1340 to the stopping line 1340 via the wicking action of the testing strip, where the results would be indicated. Various reagents may be present at the stopping line 1340, and may prevent the fluid sample from traveling further up the testing strip”, in [0106].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/Primary Examiner, Art Unit 2664